Filed 12/17/21; Certified for publication 1/10/22 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                                 DIVISION ONE


 THE PEOPLE,                                        B308319

         Plaintiff and Respondent,                  (Los Angeles County
                                                    Super. Ct. No. VA020287)
         v.

 ANTHONY DAVID
 GARRISON,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Roger T. Ito, Judge. Affirmed.
      Patricia S. Lai, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Idan Ivri and Thomas C. Hsieh, Deputy
Attorneys General, for Plaintiff and Respondent.
                       ____________________________
       In 1994, Anthony David Garrison pleaded guilty to murder
and admitted that he personally used a firearm. It is undisputed
that the murder occurred in the course of a robbery. On appeal,
Garrison challenges the trial court’s denial of his Penal Code
section 1170.95 resentencing petition. 1 We affirm the trial
court’s order denying Garrison’s resentencing petition.
       We conclude the trial court properly denied Garrison’s
resentencing petition because the evidence at the section 1170.95,
subdivision (d)(3) hearing, including Garrison’s plea to personally
using a firearm, supported only the conclusion that Garrison was
the actual killer. Although Garrison and the People argue the
trial court applied the incorrect standard of proof at the latter
hearing, Garrison fails to demonstrate that the error was
prejudicial, and we reject his argument that any such error was
structural. Finally, we conclude, notwithstanding Garrison’s
argument to the contrary, substantial evidence supported the
trial court’s conclusion that Garrison was the actual killer.
Because we conclude the trial court did not err in denying
Garrison’s petition, that denial did not violate his right to due
process.

                         BACKGROUND
      In his appellate briefing, Garrison describes the facts as
follows: “On December 11, 1993, Otto Hill and his wife Verna
Hill were sleeping when they heard someone pounding on their
front door. When Otto opened the door, appellant and his
companion, both wearing ski masks, pushed their way inside the
house, brandishing a BB gun. They were struggling with Otto


      1   Undesignated statutory citations are to the Penal Code.




                                    2
when Otto told his wife to ‘get the gun.’ Verna grabbed a
.38 caliber revolver from the drawer of the bedside table and
went into the hallway. One of the two men then went into the
bedroom and took the gun from Verna. The man pushed Verna
and she fell to the ground. The man then left the room.
      “Immediately after the man left the room, Verna heard
shots fired. When Verna left the bedroom, she found her
husband lying on the floor and wounded in the chest. Her
husband was subsequently pronounced dead.” (Citations & fn.
omitted.)
      The trial court found at the section 1170.95,
subdivision (d)(3) hearing that Garrison and another man
entered the Hills’ residence on December 11, 1993. On appeal,
Garrison argues substantial evidence shows that “Patrick Rowe,
appellant’s brother, was the actual killer, and not appellant.” In
contrast, the Attorney General argues the record of conviction
demonstrates that Garrison was the actual killer. 2

1.    Information
     In April 1994, the People charged Garrison in count 1 with
the murder of Otto Hill. The prosecution alleged robbery murder


      2  There is some confusion in the record as to references to
a “co-defendant.” The Attorney General points out that at the
original sentencing hearing, the prosecutor referred to a
codefendant as “Mr. Rardin” without further identifying Mr.
Rardin. The prosecutor stated at the original sentencing hearing:
“Mr. Rardin—testified that Mr. Garrison was the gunman.” No
party offered Rardin’s testimony at the section 1170.95,
subdivision (d)(3) hearing, and it is not in evidence before this
court. Our record does not otherwise identify Garrison’s
codefendant.



                                    3
and burglary murder special circumstances (§ 190.2, subd.
(a)(17)), the personal use of a handgun (§§ 12022.5 & 1203.06,
subd. (a)(1)), and the personal use of a deadly weapon (a BB gun)
(§ 12022, subd. (b)). Garrison also was charged with two counts
of first degree residential robbery and residential burglary. The
People alleged additional enhancements and prior offenses not
relevant to the current appeal.

2.   Preliminary hearing testimony
      At the March 25, 1994 preliminary hearing, Verna Hill,
and Robert B. testified for the prosecution. The parties
stipulated for purposes of the preliminary hearing that Otto died
of a gunshot wound to the chest.
      Verna testified that on December 11, 1993, she lived in an
apartment complex in Whittier. At that time, Verna was the
apartment complex manager and Otto maintained the apartment
complex. Verna collected the rent on December 10, 1993 and
gave it to the owner. At about 3 a.m. on December 11, 1993,
Verna heard very loud knocking as if someone were trying to
“knock the door down.” Otto opened the door and said, “What are
you doing here?” Verna heard scuffling, and Otto asked her for
their gun.
      As Verna started to enter the living room with the gun a
masked man stopped her. The masked man demanded “the
money” and Verna told him she had already given the money to
the owner.
      The masked man grabbed the gun and pushed Verna
causing her to break her arm. Verna heard Otto fighting with
someone in the living room at the same time the masked man
grabbed the gun from her hands. About 30 seconds later, Verna




                                   4
heard two shots fired in close succession. Verna testified the
shots were “[r]ight together, just pow, pow.”
      Verna later saw a BB gun in her apartment that did not
belong to her or Otto. Verna also noticed that money was missing
from the apartment.
      Verna knew Garrison. Verna also knew Rowe. Rowe would
pay the rent for the apartment his mother occupied in the same
complex Verna managed. Rowe and Verna frequently conversed
when Rowe paid his mother’s rent. Although Verna had never
seen Garrison inside her apartment before, she did see him at
around 7:30 on the night of the shooting when Garrison knocked
on the door to borrow money from Otto, who then lent Garrison
$10.
      Verna told police officers that Rowe was the masked man
who entered her bedroom. Verna thought it was Rowe based on
his voice. Verna identified Rowe and Garrison as brothers.
According to Verna, Rowe would have known where Verna’s
bedroom was; Garrison would not have known.
      At the preliminary hearing, Verna testified that the man
who took the gun from her was very thin. She further testified
Rowe was “[n]ot too thin.”
      At the time of Otto’s murder, Robert lived in the same
apartment complex as the Hills. Just after 3:00 a.m. on
December 11, 1993, two individuals approached Robert and asked
him for a ride. The two individuals were Garrison and Mr.
Rardin. Robert testified that he previously identified Mr. Rardin
even though he did not know his name. Robert knew Garrison
because Garrison’s mother lived in the same apartment complex
as Robert. Garrison asked Robert for a ride and Robert said “no”
but later changed his mind when he saw Garrison’s gun. Robert




                                  5
observed Garrison counting money as Robert drove Garrison to
the requested location. Garrison was “almost pumped up” and
the other man appeared nervous to Robert.

3.    Plea and sentence
       Garrison signed a form indicating he had waived his right
to a jury trial and to confront witnesses against him. The form
did not identify the factual basis for the plea. The trial court’s
minute order shows that Garrison pleaded guilty to murder and
admitted the section 12022.5, subdivision (a) allegation. As noted
above, the section 12022.5, subdivision (a) allegation was that
Garrison personally used a handgun in the commission of the
murder. The transcript of the plea hearing is not in the record
and according to an affidavit from the clerk’s officer, could not be
produced at the time of the section 1170.95, subdivision (d)(3)
hearing.
       The court sentenced Garrison to 30 years to life. At the
sentencing hearing, the trial court stated that Verna identified
the person other than “the co-defendant” as the shooter and “by
process of elimination it was you.” The prosecutor corrected the
court, indicating that the codefendant testified that Garrison was
the gunman, but Verna did not.

4.    Petition for resentencing
       On March 26, 2019, Garrison filed a section 1170.95
petition for resentencing. Garrison alleged that he could not now
be convicted of first or second degree murder because of changes




                                    6
to section 189 effective January 1, 2019. Garrison checked a box
stating that he was not the actual killer. 3
       On August 26, 2019, the People filed an opposition to
Garrison’s resentencing petition. Among other things, the People
argued that Garrison was a major participant who acted with
reckless indifference to human life. The People attached as
exhibits the preliminary hearing transcript, the minute order
indicating Garrison pleaded guilty to murder and admitted the
section 12022.5, subdivision (a) enhancement, and the transcript
of Garrison’s original sentencing hearing.
       The resentencing trial court appointed counsel for
Garrison. Counsel filed a brief arguing that Garrison established
a prima facie case of eligibility for relief. According to Garrison’s
counsel, Garrison “need only raise an inference that he was not a
major participant who acted with reckless indifference to human
life” and he met that standard.
       The resentencing trial court found a prima facie case that
Garrison was eligible for resentencing relief. The resentencing
trial court issued an order to show cause why relief should not be
granted. The People filed a supplemental brief arguing that



      3   Garrison did not check the following boxes: “I did not,
with the intent to kill, aid, abet, counsel, command, induce,
solicit, request, or assist the actual killer in the commission of
murder in the first degree,” and “I was not a major participant in
the felony or I did not act with reckless indifference to human life
during the course of the crime or felony.” Arguably, Garrison did
not state a prima facie case for resentencing. We need not decide
that issue because we conclude the record of conviction supports
only one conclusion—that Garrison was the actual killer and
therefore ineligible for resentencing.




                                     7
Garrison was ineligible for resentencing because he was the
actual killer.
       At a subsequent hearing, no party presented additional
evidence. The prosecutor again argued defendant was the actual
killer and not entitled to relief under section 1170.95. The
resentencing trial court responded, “[T]hat’s my reading of the
transcript of the plea as well.” Defense counsel countered that
the evidence was weak and “if there was a trial held today under
this law, it’s hard to see how the district attorney can show
beyond a reasonable doubt that Mr. Garrison could be convicted.”
       The resentencing trial court concluded, “[B]oth on the
preliminary hearing transcript but ultimately through the plea
taken by Mr. Garrison, was that [sic] Mr. Garrison was the actual
shooter and the actual killer. The theory was in fact a felony
murder rule. And the 1170.95 contemplates if the person is the
actual killer they are not eligible for the relief as contemplated in
that code section.”
       The resentencing court continued, “The court by inference
and my own reading by inference is that there were two people
involved, the defendant and his brother, and specifically that his
brother was the one identified as not being the person by
negative inference by the witness that had shouted for the gun.”
“I also find beyond a reasonable doubt that Mr. Garrison could
have been convicted as the actual shooter and actual killer in this
felony murder case.” Garrison timely appealed.

                          DISCUSSION

A.    Background on Section 1170.95
      Senate Bill No. 1437 (2017–2018 Reg. Sess.) (Senate Bill
No. 1437) amended section 188 to provide that “[e]xcept as stated




                                     8
in subdivision (e) of Section 189, in order to be convicted of
murder, a principal in a crime shall act with malice aforethought.
Malice shall not be imputed to a person based solely on his or her
participation in a crime.” (Stats. 2018, ch. 1015, § 2.) The
amendment effectively “eliminates natural and probable
consequences liability for first and second degree murder.”
(People v. Gentile (2020) 10 Cal.5th 830, 849.) In addition,
Senate Bill No. 1437 enacted section 189, subdivision (e), which
restricted felony murder liability to cases in which the defendant
was the actual killer, acted with the intent to kill, or was a major
participant in the underlying felony and acted with reckless
indifference to human life. (Stats. 2018, ch. 1015, § 3; see
Gentile, at pp. 842–843.)
       A person convicted of murder under a felony murder or
natural and probable consequence theory may petition to have
the murder conviction vacated. (§ 1170.95, subd. (a).) The
petitioner’s prima facie case consists of the following three
elements:
       “(1) A complaint, information, or indictment was filed
against the petitioner that allowed the prosecution to proceed
under a theory of felony murder or murder under the natural and
probable consequences doctrine.
       “(2) The petitioner was convicted of first degree or second
degree murder following a trial or accepted a plea offer in lieu of
a trial at which the petitioner could be convicted for first degree
or second degree murder.
       “(3) The petitioner could not be convicted of first or second
degree murder because of changes to Section 188 or 189 made
effective January 1, 2019.” (§ 1170.95, subd. (a).)




                                    9
       When a petitioner files a “complying petition,” the court
must appoint counsel if requested, “the issue is briefed[,] and
then the court makes one (not two) prima facie determination.”
(People v. Lewis (2021) 11 Cal.5th 952, 966.) “[T]he prima facie
inquiry . . . is limited. Like the analogous prima facie inquiry in
habeas corpus proceedings, ‘ “the court takes petitioner’s factual
allegations as true and makes a preliminary assessment
regarding whether the petitioner would be entitled to relief if his
or her factual allegations were proved. If so, the court must issue
an order to show cause.” ’ [Citation.] ‘[A] court should not reject
the petitioner’s factual allegations on credibility grounds without
first conducting an evidentiary hearing.’ [Citation.]” (Id. at
p. 971.) At the prima facie stage, the trial court “should not
engage in ‘factfinding involving the weighing of evidence or the
exercise of discretion.’ [Citation.]” (Id. at p. 972.)
       “If the petitioner makes a prima facie showing that he or
she is entitled to relief, the court shall issue an order to show
cause.” (§ 1170.95, subd. (c).) In that event, the court must hold
a hearing within 60 days to determine whether to vacate the
murder conviction. (Id., subd. (d)(1).) At this third and final
stage of the proceeding, the prosecution has the burden of proving
“beyond a reasonable doubt[ ] that the petitioner is ineligible for
resentencing.” (Id., subd. (d)(3).) Either party may present “new
or additional” evidence. (Ibid.)

B.    Garrison Is Ineligible for Resentencing as a Matter
      of Law Because He Was the Actual Killer
      Garrison pleaded guilty to murder and admitted that in the
course of the murder he personally used a handgun. On appeal,
Garrison argues that, hypothetically, a defendant may personally
use a handgun by displaying the handgun in a menacing manner,



                                   10
hitting someone with the weapon, or firing the weapon.
Garrison’s hypothetical scenario does not apply to this case.
      The only “use” of a handgun in this case was to shoot and
kill Otto Hill. 4 There was no evidence—either in the record of
conviction or at the section 1170.95, subdivision (d) hearing—that
either Garrison or his confederate displayed the handgun in a
menacing manner or merely hit someone with it. The record
supports only one conclusion, that Garrison’s use of the weapon
was to shoot and kill Otto Hill. By admitting that he personally
used a weapon, Garrison necessarily admitted that he was the
actual killer simply because there was no evidence either at the
preliminary hearing or at the section 1170.95, subdivision (d)(3)
hearing supporting any other scenario.
      Our high court’s jurisprudence supports this conclusion. In
People v. Jones (2003) 30 Cal.4th 1084, the California Supreme
Court held that although in theory, a finding that a defendant
personally used a firearm does not in itself prove a defendant is
the actual killer (id. at p. 1120), the facts of a particular case may
support only that conclusion. The high court explained that
personal use does not automatically show the defendant is the
actual killer because a gun could be used in different ways. For
example: “If two robbers display guns to intimidate robbery
victims and one shoots and kills a victim, both robbers could be
found to have personally used a gun in the robbery and the felony


      4 At the preliminary hearing Garrison’s counsel
acknowledged that the homicide occurred in the course of the
robbery but questioned “the identity of this young man as a
perpetrator of that crime.” Garrison later admitted to having
committed murder and personally using a handgun in the
commission of the crime.




                                    11
murder, even though only one is the actual killer.” (Ibid.)
However, when the record shows only one person displayed and
used a gun and “[a]ll evidence points to defendant, not the second
robber, as the one with the gun,” the true finding on a personal
use enhancement demonstrates that the defendant was the
actual killer. (Ibid.)
       People v. Young (2005) 34 Cal.4th 1149 followed Jones. In
Young, the high court acknowledged that a finding of personal
use standing alone does not demonstrate a defendant was the
actual killer. (Id. at p. 1205.) Where, however, there was “no
evidence that anyone else who may have been present at the . . .
residence displayed in a menacing manner, or otherwise used, a
gun,” “all evidence points to defendant as the one who actually
shot and killed [the victim].” (Ibid.)
       Here, the evidence demonstrates that one robber only used
a handgun. Garrison describes the events as follows: either
Garrison or his brother “took the gun from Verna” and “pushed
Verna” causing her to fall to the ground. The man then left the
room and “[i]mmediately after the man left the room, Verna
heard shots fired.” According to Garrison’s own version of the
facts of the offense, the only “use” of the handgun in the course of
the murder was to kill Otto. There was no evidence that anyone
used the gun just for intimidation. Garrison’s admission to use of
a handgun in the course of the murder thus necessarily was an
admission that he was the shooter.
       At the section 1170.95, subdivision(d)(3) hearing Garrison
presented no contrary evidence. In sum, as the actual killer,
Garrison is ineligible for resentencing under section 1170.95.




                                    12
C.    Garrison’s Remaining Arguments Demonstrate No
      Error in the Order Denying His Resentencing
      Petition
       Garrison argues that (1) the trial court applied the wrong
standard of proof at the section 1170.95, subdivision (d)(3)
hearing; (2) no substantial evidence shows that he was the actual
killer; and (3) the trial court’s denial of his resentencing petition
violates his right to due process. We address these arguments
and conclude than none demonstrates prejudicial error.

      1.    Even if the trial court applied the wrong
            standard at the section 1170.95,
            subdivision (d)(3) hearing, Garrison suffered
            no prejudice
      Garrison argues the trial court applied the incorrect
standard of proof at the section 1170.95, subdivision (d)(3)
hearing. 5 Before the Supreme Court ordered this court on
November 23, 2021 to vacate our opinion in People v. Duke
(Nov. 23, 2021, S265309) and before the Legislature enacted an
amendment to section 1170.95 abrogating Duke, effective
January 1, 2022, there was a split of authority as to whether at
the section 1170.95, subdivision (d) hearing, the trial court acts
as an independent factfinder or applies the substantial evidence
test described in Duke. The Supreme Court’s vacation of Duke
and the Legislature’s recent amendment to section 1170.95
resolve that split now requiring the trial court, acting as an


      5  The section 1170.95, subdivision(d)(3) hearing occurred
prior to any appellate guidance on the applicable standard of
proof.




                                    13
independent factfinder, to determine beyond a reasonable doubt
whether defendant is guilty of murder under a valid theory of
murder. 6 (§ 1170.95, subd. (d)(3); see also, e.g., People v.
Fortman (2021) 64 Cal.App.5th 217, 226, review granted July 21,
2021, S269228 [at a section 1170.95, subdivision (d) hearing the
“People are required to prove to the trial court beyond a
reasonable doubt that the petitioner is guilty of murder” on a
currently valid theory of murder].)
       Assuming Garrison is correct that the trial court applied
the wrong standard of proof at the section 1170.95,
subdivision (d)(3) hearing, Garrison cannot demonstrate
any prejudicial error. As set forth above, in light of the evidence
before the trial court at the section 1170.95, subdivision (d)(3)
hearing, Garrison’s admission to personally using a handgun in
the course of a murder was tantamount to admitting that he was
the actual killer. Therefore, Garrison is ineligible for relief as a
matter of law regardless of the standard of proof applied by the
resentencing trial court.
       Garrison argues the trial court committed structural error
in applying the wrong standard of proof, making a prejudicial
error analysis irrelevant. We disagree that any such error by the
trial court was structural.
        “Structural defects requiring automatic reversal of a
criminal conviction typically involve basic protections without


      6  The parties agree that the trial court should have applied
this standard to this case. The Attorney General argues
“[a]ppellant correctly observes that, in denying the petition, the
[resentencing] court applied an incorrect substantial-evidence
standard of proof at the evidentiary hearing rather than acting as
an independent factfinder.”




                                    14
which ‘ “a criminal trial cannot reliably serve its function as a
vehicle for determination of guilt or innocence, and no criminal
punishment may be regarded as fundamentally fair.” ’
[Citations.] These include total deprivation of the right to
counsel, denial of the right of self-representation, trial before a
judge who is not impartial, unlawful exclusion of members of the
defendant’s race from a grand jury, and denial of the right to a
public trial.” (In re James F. (2008) 42 Cal.4th 901, 914.)
       The concept of structural error does not apply here because
a section 1170.95 hearing is not a criminal trial. Accordingly,
there is no basis to conclude that “ ‘ “a criminal trial cannot
reliably serve its function as a vehicle for determination of guilt
or innocence . . . .” ’ [Citations.]” (In re James F., supra,
42 Cal.4th at p. 914; see also People v. Lewis, supra, 11 Cal.5th at
p. 974 [holding that the failure to appoint counsel under section
1170.95 did not constitute structural error].)
       Our high court’s opinion in People v. Mil (2012) 53 Cal.4th
400 (Mil), a first degree murder case, is instructive in its holding
that the failure to instruct the jury on elements of a special
circumstances finding was not structural error and thus subject
to review for harmless error. There the trial court erred when:
“[T]he jury was not instructed that a nonkiller . . . must (1) have
personally had the intent to kill or (2) have been a major
participant in the commission of the burglary or robbery and
have acted with reckless indifference to human life.” (Mil, at
p. 409.) Mil nonetheless held that the error was not structural.
       In doing so, Mil observed that an error is structural only in
a “ ‘very limited class of cases’ ” when it affects the framework in
which the trial proceeds. (Mil, supra, 53 Cal.4th at p. 410.) It
gave as examples of structural error “the complete denial of




                                    15
counsel, a biased decision maker, racial discrimination in jury
selection, denial of self-representation at trial, denial of a public
trial, and a defective reasonable-doubt instruction.” (Ibid.) In
addressing whether more than one omitted element in
instructing the jury was structural error, Mil stated, “The critical
inquiry, in our view, is not the number of omitted elements but
the nature of the issues removed from the jury's consideration.
Where the effect of the omission can be ‘quantitatively assessed’
in the context of the entire record (and does not otherwise qualify
as structural error), the failure to instruct on one or more
elements is mere ‘ “trial error” ’ and thus amenable to harmless
error review.” (Id. at pp. 413–414, italics omitted.)
       Here, assuming the court applied the incorrect standard at
the section 1170.95 subdivision (d)(3) hearing, the error did not
affect the framework of a trial. The error can be quantitively
assessed and defendant has not demonstrated that he suffered
any harm by it. 7 Regardless of whether the error should be
evaluated under People v. Watson (1956) 46 Cal.2d 818, 836 or
Chapman v. California (1967) 386 U.S. 18, 24, Garrison
demonstrates no prejudice. In short, Garrison cannot
demonstrate prejudice because he was ineligible for resentencing
as a matter of law.

      7  Garrison cites People v. Frierson (2017) 4 Cal.5th 225,
230, 240; People v. Fortman, supra, 64 Cal.App.5th 217, 226–227;
and People v. Rodriguez (2020) 58 Cal.App.5th 227, 245, review
granted March 10, 2021, S266652 for a contrary conclusion.
None of those cases discusses structural error, and we decline to
rely on a case for a proposition it does not discuss. (People v.
Nunn (1996) 50 Cal.App.4th 1357, 1364 [“ ‘A case is not authority
for propositions neither considered nor discussed in the opinion.’
[Citations.]”].)




                                    16
      2.    Substantial evidence supported the conclusion
            that Garrison was the actual killer
       We review the trial court’s determination at the
section 1170.95, subdivision (d)(3) hearing for substantial
evidence. (People v. Lopez (2020) 56 Cal.App.5th 936, 953–954,
review granted Feb. 10, 2021, S265974.) Garrison challenges the
sufficiency of the evidence to support the resentencing trial
court’s finding that he was the actual killer.
       As explained above, the record shows that Garrison was the
actual killer. This is the only conclusion consistent with
Garrison’s admission that he personally used a handgun in the
commission of the murder. Although Garrison correctly points
out that Verna Hill did not identify at the preliminary hearing
the masked man who shot Otto, Garrison later admitted that he
was the person who personally used the handgun and the
evidence was uncontroverted that the only use of the handgun
was to shoot Otto. Garrison offers no other interpretation of his
admission that he personally used a firearm and offered no other
theory at the section 1170.95, subdivision(d)(3) hearing.
       Finally, Garrison correctly states that the record does not
show the factual basis for his plea, but he fails to demonstrate
that the absence of this factual basis requires reversal of the
resentencing court’s order denying Garrison’s resentencing
petition. We first note Garrison does not challenge the trial
court’s reliance on evidence from the preliminary hearing.
Second, this case involves a section 1170.95, subdivision (d)(3)
hearing, not a prima facie inquiry at which level of analysis some
courts have limited reliance on a preliminary hearing transcript.
(Compare People v. Davenport (2021) 71 Cal.App.5th 476, 482
[holding resentencing trial court cannot consider facts from




                                  17
preliminary hearing transcript as part of its prima facie review if
the petitioner did not stipulate to the transcript as a factual basis
for his or her plea] with People v. Perez (2020) 54 Cal.App.5th
896, 906, review granted Dec. 9, 2020, S265254 [holding
resentencing trial court may consider preliminary hearing
transcript as part of its prima facie review].) Although
section 1170.95, subdivision (d)(3) as effective January 1, 2022
precludes admission at the section 1170.95, subdivision (d)(3)
hearing of hearsay evidence testified to by an officer at the
preliminary hearing, this case involves no such evidence.
       In short, the evidence at the section 1170.95,
subdivision (d)(3) hearing shows that Garrison was the actual
killer. The fact that the prosecution did not identify the factual
basis for Garrison’s plea does not undermine this conclusion.

      3.    Garrison demonstrates no deprivation of his
            right to due process
       Finally, Garrison argues that the “clearly erroneous” denial
of his petition violated his right to due process. Because we
conclude that the trial court did not err in denying Garrison’s
petition for resentencing, Garrison has failed to demonstrate any
violation of due process.




                                    18
                          DISPOSITION
      The order denying Anthony David Garrison’s Penal Code
section 1170.95 petition is affirmed.




                                        BENDIX, J.


We concur:




             ROTHSCHILD, P. J.




             CHANEY, J.




                                 19
Filed 1/10/22
                CERTIFIED FOR PUBLICATION


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                          DIVISION ONE


 THE PEOPLE,                            B308319

         Plaintiff and Respondent,      (Los Angeles County
                                        Super. Ct. No. VA020287)
         v.
                                        CERTIFICATION AND ORDER
 ANTHONY DAVID                          FOR PUBLICATION
 GARRISON,
                                        [NO CHANGE IN JUDGMENT]
         Defendant and Appellant.


      The opinion in the above-entitled matter filed December 17,
2021, was not certified for publication in the Official Reports. For
good cause it now appears that the opinion should be published in
the Official Reports and it is so ordered.
      There is no change in the judgment.
      CERTIFIED FOR PUBLICATION.




____________________________________________________________
ROTHSCHILD, P. J.           CHANEY, J.           BENDIX, J.